DETAILED ACTION
This office action is in response to application filed on 08/12/2019.
Claims 1-20 are pending of which claims 1, 9 and 15 are independent claims.
IDS, filed on 08/12/2019, and 04/30/2021, is considered.
The present application is examined under AIA  first to invent provisions.   

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 4, 8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20190294308 to Kulkarni (hereinafter “Kulkarni”).

Regarding claim 1.A system comprising: a request transmitter to transmit a plurality of transaction requests from a first daemon( Skrenta, see paragraph [0036],  transaction request is performed by one or more daemon tools of the  central database) to a central database (Skrenta, see paragraph[0003], a central or distributed database systems managed and controlled by a central database management system; the central database management system may be stored in multiple computers located in the same physical location, or may be dispersed over a network of interconnected computers), wherein the first daemon belongs to a plurality of daemons using the central database to communicate with each other to perform networking related functions (Skrenta, see paragraph [0059], there are a number of daemons used for managing central database and its associated components, for example, a repair daemon repairs a failed node and determines whether to replicate the data on another available node or replace the data on the failed node); a transaction request transmitter to transmit a transaction request from a first daemon, belonging to the plurality of daemons, to the central database (Skrenta, see paragraph [0194], there are several ways a daemon manages a baseline request for faster baseline response using the already configured bandwidth, information  that is stored on disk may also be stored and replicated for fault-tolerance, and some information for faster access is in a cache; a cache may be managed by the reader daemon if the data is in local node, and if the cache is in an external node, the cache may be managed  other daemons); a transaction requester determiner to determine, based on a response time to the transaction request being greater than the baseline response time, that the central database is processing more requests that it can handle (Skrenta, see paragraph [0068-0069], storing each of the data that may include writing data to a row in a table on the bucket of a node of the one or more nodes by a writer daemon and recording a write operation of the writing into a transaction log of the node, the writer daemon delays the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket; when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size); a delay time generator to generate, by the first daemon, a delay time for a subsequent transaction request to the central database, wherein the delay time allows the central database handle a plurality of pending transaction requests from the plurality of daemons (Skrenta, see paragraphs [0069] and [0172], a writer daemon delays (i.e., the writer daemon will delay a given write for a while hoping to find more writes that need delivering to the same remote buckets) the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket, receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon. The predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size). 




Kulkarni, see paragraph [0022], a  system information includes daemon response time information, the system of a smart framework for troubleshooting performance issues comprises a system for determining real-time daemon response times; daemon response times can be indicative of the load or how busy a daemon process may be); and a subsequent request transmitter to transmit the subsequent transaction request to central database after applying the delay time (Kulkarni, see paragraph [0022], the system information includes daemon response time information, daemon response times can be indicative of the load or how busy a daemon process may be, for example, a server that includes daemons to measure the ability of a process  to respond to inquiries, and determines whether  the processes are occupied, loaded with tasks, or multitasking, that a response to a request will be responded to with a longer delay). It would have been obvious for one having ordinary level of skill in the art before (Kulkarni; [0020]).



Regarding claim 4: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 1 comprising the transaction requester determiner to determine that the response time indicates that the centralized switching database is exceeding its available bandwidth for processing transaction requests. However, Kulkarni in the same or similar field of endeavor teaches the system of claim 1 comprising the transaction requester determiner to determine that the response time indicates that the centralized switching database is exceeding its available bandwidth for processing transaction requests (   (Kulkarni, see paragraph [0022], a  system information includes daemon response time information, the system of a smart framework for troubleshooting performance issues comprises a system for determining real-time daemon response times; daemon response times can be indicative of the load or how busy a daemon process may be).  It would have been obvious for one (Kulkarni; [0020]).




Regarding claim 8. The system of claim 1 wherein the plurality of daemons are routing daemons belonging to a multi-threaded routing stack and the centralized state based switching database is single threaded(Skrenta, see paragraph [0068-0069], it should be understood that accessing a routing information may not be feasible to make it multithread friendly as plurality of the data come through a predetermined routes and interfaces and  that, for example,  two routing information from the table may indicate to take the same route but one at a time is chosen for routing as there is only one path and this indicates viability of single thread rather than multithread; for writing to the table,  when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size. Note: each interface of a device may be equipped with a single thread independent of all other interfaces to update database with new information and to retrieve information from the database).  



Regarding claim 15. A non-transitory computer-readable storage medium encoded with instructions, the instructions executable by a processor of a system to cause the system to: transmit a plurality of transaction requests from a first daemon Skrenta, see paragraph [0036],  transaction request is performed by one or more daemon tools of the  central database to a central database(Skrenta, see paragraph[0003], a central or distributed database systems managed and controlled by a central database management system; the central database management system may be stored in multiple computers located in the same physical location, or may be dispersed over a network of interconnected computers), wherein the first daemon belongs to a plurality of daemons using the central database to communicate with each other to perform networking related functions (Skrenta, see paragraph [0059], there are a number of daemons used for managing central database and its associated components, for example, a repair daemon repairs a failed node and determines whether to replicate the data on another available node or replace the data on the failed node); transmit a transaction request from a second daemon belonging to the plurality of daemons, to the central database(Skrenta, see paragraph [0194], there are several ways a daemon manages a baseline request for faster baseline response using the already configured bandwidth, information  that is stored on disk may also be stored and replicated for fault-tolerance, and some information for faster access is in a cache; a cache may be managed by the reader daemon if the data is in local node, and if the cache is in an external node, the cache may be managed  other daemons); determine, based on a response time to the transaction request being greater than the baseline response time, that the central database is processing more requests that it can handle (Skrenta, see paragraph [0068-0069], storing each of the data that may include writing data to a row in a table on the bucket of a node of the one or more nodes by a writer daemon and recording a write operation of the writing into a transaction log of the node, the writer daemon delays the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket; when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size); generate, by the first daemon, a delay time for a subsequent transaction request to the central database, wherein the delay time allows the central database handle a plurality of pending transaction requests from the plurality of daemons(Skrenta, see paragraphs [0069] and [0172], a writer daemon delays (i.e., the writer daemon will delay a given write for a while hoping to find more writes that need delivering to the same remote buckets) the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket, receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon. The predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size).


However, Skrenta does not explicitly teach determine a baseline response time for receiving a response, from a central database, to the plurality of transaction requests, wherein the baseline response time indicates that the central database has available bandwidth for processing transaction requests from the plurality of daemons and transmit the subsequent transaction request to central database after applying the delay time. However, Kulkarni in the same or similar field of endeavor teaches determine a baseline response time for receiving a response, from a central database, to the plurality of transaction requests, wherein the baseline response time indicates that the central database has available bandwidth for processing transaction requests from the plurality of daemons ((Kulkarni, see paragraph [0022], a  system information includes daemon response time information, the system of a smart framework for troubleshooting performance issues comprises a system for determining real-time daemon response times; daemon response times can be indicative of the load or how busy a daemon process may be) and transmit the subsequent transaction request to central database after applying the delay time (Kulkarni, see paragraph [0022], the system information includes daemon response time information, daemon response times can be indicative of the load or how busy a daemon process may be, for example, a server that includes daemons to measure the ability of a process  to respond to inquiries, and determines whether  the processes are occupied, loaded with tasks, or multitasking, that a response to a request will be responded to with a longer delay). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kulkarni into Skrenta’s system/method because it would allow dashboard with an input interface and a processor.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to be able to troubleshoot performance issue and as a result decrease troubleshooting time (Kulkarni; [0020]).


Regarding claim 16: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: determine that the response time indicates that the centralized switching database is exceeding its available bandwidth for processing transaction requests. However, Kulkarni in the same or similar field of endeavor teaches the non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: determine that the response time indicates that the centralized switching database is exceeding its available bandwidth for processing transaction requests Kulkarni, see paragraph [0022], a  system information includes daemon response time information, the system of a smart framework for troubleshooting performance issues comprises a system for determining real-time daemon response times; daemon response times can be indicative of the load or how busy a daemon process may be).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kulkarni into Skrenta’s system/method because it would allow dashboard with an input interface and a processor.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to be able to troubleshoot performance issue and as a result decrease troubleshooting time (Kulkarni; [0020]).


Regarding claim 17. The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: apply the delay time to a first subsequent transaction request with a lower priority than a second subsequent transaction request(Skrenta, see paragraph [0068-0069], the response time for writing information into a database is predetermined time  as follows and this time may not be improved by multithreading or other mechanisms: storing each of the data that may include writing data to a row in a table on the bucket of a node of the one or more nodes by a writer daemon and recording a write operation of the writing into a transaction log of the node, the writer daemon delays the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket; when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size. Note: delay time is incurred to avoid discrepancies between access data and actual data in the database, and priority may not apply).  





Regarding claim 20. The non-transitory computer-readable storage medium of claim 15, wherein the first and second daemon are routing daemons belonging to a multi-threaded routing stack and the centralized state based switching database is single threaded((Skrenta, see paragraph [0068-0069], it should be understood that using multithread for  accessing a routing information may not be feasible because  the data comes through a predetermined route and interfaces and  that, for example,  two routing information from the table may indicate to take the same route but one at a time is chosen for routing as there is only one path and this indicates viability of a single thread rather than multithread; for writing to the table,  when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size. Note: each interface of a device may be equipped with a single thread or processor independent of all other interfaces to update database with new information and to retrieve information from the database, and updating and access a database has its own rule, which imposes delays to avoid discrepancies between the accessed data and updated data). 


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20190294308 to Kulkarni (hereinafter “Kulkarni”) and the combination of Skrenta and Kulkarni is further combined with US. Pub.  20190258756 to Minwalla (hereinafter “Minwalla”).

Regarding claim 2: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 1, wherein the plurality of transaction requests are transmitted from the first daemon to the centralized state based switching database via an interface definition language (IDL) thread handling routing tables from multiple Virtual Routing and Forwarding (VRF). However, Minwalla in the same or similar field of endeavor teaches the system of claim 1, wherein the plurality of transaction requests are transmitted from the first daemon to the centralized state based switching database via an interface Minwalla, see paragraph[0143], “N” number of logical interfaces (which may be denoted by the term "IFL") created under an interface, and the IFLs need to be assigned to virtual routing functions (VRF) routing instances in a randomized fashion without overlap, where each of the VRFs may need to have eBGP neighbors configured that involves forming an IP address that is within the same subnet at the IP address of the IFL(s)). In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Minwalla within the system of Skrenta because it would allow diversity model that employs k-means clustering. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Kulkarni  as modified by Minwalla  would have been to handle large amount of data efficiently by using k-means clustering as disclosed in Minwalla  para 0216.

Regarding claim 18: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the non-transitory computer-readable storage medium of claim 15, wherein the plurality of transaction requests are transmitted from the first daemon to the centralized state based switching database via an interface definition language (IDL)thread handling routing tables from multiple Virtual Routing and Forwarding (VRF). However, Minwalla Minwalla, see paragraph[0143], “N” number of logical interfaces (which may be denoted by the term "IFL") created under an interface, and the IFLs need to be assigned to virtual routing functions (VRF) routing instances in a randomized fashion without overlap, where each of the VRFs may need to have eBGP neighbors configured that involves forming an IP address that is within the same subnet at the IP address of the IFL(s)).  In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Minwalla within the system of Skrenta because it would allow diversity model that employs k-means clustering. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Kulkarni  as modified by Minwalla  would have been to handle large amount of data efficiently by using k-means clustering as disclosed in Minwalla  para 0216.

. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20140195666 to Dumitriu (hereinafter “Dumitriu”) and the combination of Skrenta and Dumitriu is further combined with US. Pub.  20190258756 to Minwalla (hereinafter “Minwalla”).


Regarding claim 10: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the method of claim 9, wherein the multithreaded IDL thread handles routing tables from multiple Virtual Routing and Forwarding (VRF). However, Minwalla in the same or similar field of endeavor teaches the method of claim 9, wherein the multithreaded IDL thread handles routing tables from multiple Virtual Routing and Forwarding (VRF) (Minwalla, see paragraph[0143], “N” number of logical interfaces (which may be denoted by the term "IFL") created under an interface, and the IFLs need to be assigned to virtual routing functions (VRF) routing instances in a randomized fashion without overlap, where each of the VRFs may need to have eBGP neighbors configured that involves forming an IP address that is within the same subnet at the IP address of the IFL(s)).In view of the above, having the method of Skrenta and then given the well-established teaching of Dumitriu, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Dumitriu  as modified by Minwalla within the system of Skrenta because it would allow diversity model that employs k-.
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20140195666 to Dumitriu (hereinafter “Dumitriu”) and the combination of Skrenta and Dumitriu is further combined with US. Pub.  20190294308 to Kulkarni (hereinafter “Kulkarni”).


Regarding claim 12: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the method of claim 9, comprising: determining that the response time indicates that the centralized state based database is exceeding its available bandwidth for processing transaction requests. However, Kulkarni in the same or similar field of endeavor teaches the method of claim 9, comprising: determining that the response time indicates that the centralized state based database is exceeding its available bandwidth for processing transaction requests (Kulkarni, see paragraph [0022], a  system information includes daemon response time information, the system of a smart framework for troubleshooting performance issues comprises a system for determining real-time daemon response times; daemon response times can be indicative of the load or how busy a daemon process may be).   In view of the above, having the method of Skrenta and then given the well-established teaching of Dumitriu, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Dumitriu as modified by Kulkarni within the system of Skrenta because it would allow dashboard with an input interface and a processor. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Dumitriu  as modified by Kulkarni  would have been to be able to troubleshoot performance issue and as a result decrease troubleshooting time as disclosed in Kulkarni  para 0020.

. 
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20190294308 to Kulkarni (hereinafter “Kulkarni”) and the combination of Skrenta and Kulkarni is further combined with US. Pub.  20150100560 to Davie (hereinafter “Davie”).

Regarding claim 3: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 2, wherein each daemon in the plurality of daemons corresponds to one of the routing tables. However, Davie in the same or similar field of endeavor teaches Davie, see paragraph [0068], FIG. 4, FIG. 4,  an architectural diagram of an example hardware switch, the switch  includes ingress ports, egress ports, and forwarding tables; the switch also includes the database server, the database client, the SW Stack, and the switch ASIC, and see paragraph [0066], a network controller modify a set of one or more flow tables managed by the OVS daemon; the network controller cluster computes flows and pushes them to the software switch through a channel; the OVS daemon  also communicates with the database server to access management data (e.g., bridge information, virtual interfaces information) stored in the database). In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Davie within the system of Skrenta because it would allow employing a cluster of network controllers. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Kulkarni  as modified by Davie  would have been to increase  scalability, redundancy and reliability of the managed network as a result of using the cluster of network controllers to manage a set of managed switches as disclosed in Davie  para 0190.

Regarding claim 19. The non-transitory computer-readable storage medium of claim 18, wherein each daemon in the plurality of daemons corresponds to one of the routing Davie, see paragraph [0068], FIG. 4, FIG. 4,  an architectural diagram of an example hardware switch, the switch  includes ingress ports, egress ports, and forwarding tables; the switch also includes the database server, the database client, the SW Stack, and the switch ASIC, and see paragraph [0066], a network controller modify a set of one or more flow tables managed by the OVS daemon; the network controller cluster computes flows and pushes them to the software switch through a channel; the OVS daemon  also communicates with the database server to access management data (e.g., bridge information, virtual interfaces information) stored in the database). 

However, Skrenta does not explicitly teach the method of claim 9, wherein the plurality of daemons are performing networking related functions using the centralized state based database. However, Davie in the same or similar field of endeavor teaches the method of claim 9, wherein the plurality of daemons are performing networking related functions using the centralized state based database (Davie, see paragraph [0055], a database server   is designed to handle transactions and deal with conflicts in having multiple writers (e.g., the more than one network controllers writing to a database) and, the database server is an Open Virtual Switch (OVS) database server that accesses the OVS database using OVS daemons).  In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Davie within the system of Skrenta because it would allow employing a .

. 
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20140195666 to Dumitriu (hereinafter “Dumitriu”) and the combination of Skrenta and Dumitriu is further combined with US. Pub.  20150100560 to Davie (hereinafter “Davie”).


Regarding claim 11. The method of claim 10, wherein each routing daemon in the plurality of routing daemons corresponds to one of the multiple VRFs handled by the multithreaded IDL thread (Davie, see paragraph [0068], FIG. 4, FIG. 4,  an architectural diagram of an example hardware switch, the switch  includes ingress ports, egress ports, and forwarding tables; the switch also includes the database server, the database client, the SW Stack, and the switch ASIC, and see paragraph [0066], a network controller modify a set of one or more flow tables managed by the OVS daemon; the network controller cluster computes flows and pushes them to the software switch through a channel; the OVS daemon  also communicates with the database server to access management data (e.g., bridge information, virtual interfaces information) stored in the database).  



However, Skrenta does not explicitly teach the system of claim 2, wherein each daemon in the plurality of daemons corresponds to one of the routing tables. However, Davie in the same or similar field of endeavor teaches the system of claim 2, wherein each daemon in the plurality of daemons corresponds to one of the routing tables (Davie, see paragraph [0068], FIG. 4, FIG. 4,  an architectural diagram of an example hardware switch, the switch  includes ingress ports, egress ports, and forwarding tables; the switch also includes the database server, the database client, the SW Stack, and the switch ASIC, and see paragraph [0066], a network controller modify a set of one or more flow tables managed by the OVS daemon; the network controller cluster computes flows and pushes them to the software switch through a channel; the OVS daemon  also communicates with the database server to access management data (e.g., bridge information, virtual interfaces information) stored in the database). In view of the above, having the method of Skrenta and then given the well-established teaching of Dumitriu, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Dumitriu as modified by Davie within the system of Skrenta because it would allow employing a cluster of network controllers. Furthermore, 
. 


Regarding claim 13: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the method of claim 9 wherein the state based database is an open vSwitch Database (OVSDB). However, Davie in the same or similar field of endeavor teaches the method of claim 9 wherein the state based database is an open vSwitch Database (OVSDB) (Davie, see paragraph [0055], a database server   is designed to handle transactions and deal with conflicts in having multiple writers (e.g., the more than one network controllers writing to a database) and sends a notification regarding an update to a client (e.g., executing on a network controller or on the hardware), and the notification may include a copy of the table or a subset of the table (e.g., a record) that was updated; in the example of FIG. 2, the database server is an Open Virtual Switch (OVS) database server that accesses the OVS database).  In view of the above, having the method of Skrenta and then given the well-established teaching of Dumitriu, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Dumitriu as modified by Davie within the system of Skrenta because it would allow 
. 


Regarding claim 14: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the method of claim 9, wherein the plurality of daemons are performing networking related functions using the centralized state based database. However, Davie in the same or similar field of endeavor teaches the method of claim 9, wherein the plurality of daemons are performing networking related functions using the centralized state based database (Davie, see paragraph [0055], a database server   is designed to handle transactions and deal with conflicts in having multiple writers (e.g., the more than one network controllers writing to a database) and, the database server is an Open Virtual Switch (OVS) database server that accesses the OVS database using OVS daemons).  In view of the above, having the method of Skrenta and then given the well-established teaching of Dumitriu, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Dumitriu as modified by Davie within the system of Skrenta because it would allow employing a cluster of network controllers. Furthermore, all .


Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20190294308 to Kulkarni (hereinafter “Kulkarni”) and the combination of Skrenta and Kulkarni is further combined with US. Pub. 20140195666 to Dumitriu (hereinafter “Dumitriu”)

  


Regarding claim 5: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 1 wherein the database is state based. However, Dumitriu in the same or similar field of endeavor teaches the system of claim 1 wherein the database is state based (Dumitriu, see paragraph[0008], FIG. 4, it should be known that a connection to a database is based on the state of the forward and backward connection to the database, and a simulated connection state is kept in a database, i.e., a system provides means for simulating a TCP connection state machine and keeping its state in a shared database, and see paragraph[0067], a system is configured to perform a in dedicated space in the central database to storing per-device-and-flow connection state, and query the central database using the packet's flow signature to retrieve the connection-state, and each flow signature for both forward and backward flows  is computed by appending these fields in this order: the device ID of the simulated device, the packet's L3 header's (e.g. IP) source field, L3 destination field, L4 protocol type (e.g. TCP), L4 header's source field, L4 header destination field; and if no connection-state is found in the central database, then the packet constitutes a new flow whose connection-state is implicitly the `start` value of the set of states for this packet's network protocol; The method may also expose the connection-state value for matching by this device's filtering rules; if it is determined that the device would forward the packet, the connection state is set for this packet's flow signature and this packet's return flow signature according to the transition rules for the set of connection-state values for this packet's network protocol; the forward flow signature and return flow signature may also be defined using additional fields that may be useful in a given application).  In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Dumitriu within the system of Skrenta because it would allow a system to be able to utilize the decision engine to determine how a packet is to be handled as it traverses the system. Furthermore, all references deal with same field of endeavor, thus modification of 



Regarding claim 6: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 1, wherein the response time indicates an unacceptable level of congestion. However, Dumitriu in the same or similar field of endeavor teaches the system of claim 1, wherein the response time indicates an unacceptable level of congestion (Dumitriu, see paragraph [0067], a system is configured to perform, in dedicated space in the central database, storing per-device-and-flow connection state information, and by access this information the device knows the connection state including the availability of bandwidth or whether the connection is congested).  In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Dumitriu within the system of Skrenta because it would allow a system to be able to utilize the decision engine to determine how a packet is to be handled as it traverses the system. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Kulkarni  




Regarding claim 7: Skrenta discloses a request transmitter to transmit a plurality of transaction requests from a first daemon. However, Skrenta does not explicitly teach the system of claim 1 wherein the plurality of daemons are performing networking related functions using the centralized switch database. However, Dumitriu in the same or similar field of endeavor teaches the system of claim 1 wherein the plurality of daemons are performing networking related functions using the centralized switch database (Dumitriu,  see paragraph [0075], an underlying network node has a public interface that maps to a virtual port with configuration for a routing protocol session, the node locally launches a routing protocol daemon in a container (e.g. in a VM)and the container gets a `private` interface on the host, and the nodes sets up forwarding decisions that allow packets within routing protocol session and see paragraph [0002],  service providers would like to provide each customer with a virtual network with the ability to add hosts and change topology decoupled from the physical network, and this virtualization of the network allows service providers to create customer-configurable network topologies which can be changed by altering virtual routers and virtual switches without any change in hardware; a dedicated hardware can provide some of these features but can be expensive, and there remains a need for a tool that allows a virtual network to be overlaid over an existing network and allows that virtual network's topology to change independently of the underlying network).  In view of the above, having the method of Skrenta and then given the well-established teaching of Kulkarni, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kulkarni as modified by Dumitriu within the system of Skrenta because it would allow a system to be able to utilize the decision engine to determine how a packet is to be handled as it traverses the system. Furthermore, all references deal with same field of endeavor, thus modification of Skrenta  by Kulkarni  as modified by Dumitriu  would have been to be able to efficiently transport a packet once the determination is made  how the packet is handled as disclosed in Dumitriu  para 0030.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190370243 to Skrenta (hereinafter “Skrenta”) in view of US. Pub. 20140195666 to Dumitriu (hereinafter “Dumitriu”)

Regarding claim 9. A method comprising: transmitting a plurality of transaction requests originating from a first routing daemon to a centralized state based database, wherein the first routing daemon belongs to a plurality of routing daemons accessing the centralized state based database ((Skrenta, see paragraph[0003], a central or distributed database systems managed and controlled by a central database management system; the central database management system may be stored in multiple computers located in the same physical location, or may be dispersed over a network of interconnected computers));  via an multithreaded IDL thread((Skrenta, see paragraph [0194], assuming the CPU of the devices is capable of multithreading and the CPU manages each IDL simultaneously with the other IDL of the device, there are several ways a daemon manages a baseline request for faster baseline response using the already configured bandwidth, information  that is stored on disk may also be stored and replicated for fault-tolerance, and some information for faster access is in a cache; a cache may be managed by the reader daemon if the data is in local node, and if the cache is in an external node, the cache may be managed  other daemons) and wherein the centralized state based database is single threaded; determining a baseline response time for receiving a response, from the centralized state based database, to the plurality of transaction requests (Skrenta, see paragraph[0003], a central or distributed database systems managed and controlled by a central database management system; the central database management system may be stored in multiple computers located in the same physical location, or may be dispersed over a network of interconnected computers); transmitting a transaction request associated with the first routing daemon, belonging to the plurality of routing daemons( Skrenta, see paragraph [0036],  transaction request is performed by one or more daemon tools of the  central database), from the multithreaded IDL thread to the centralized state based database (Skrenta, see paragraph [0194], assuming the CPU of the devices is capable of multithreading and the CPU manages each IDL simultaneously with the other IDL of the device, there are several ways a daemon manages a baseline request for faster baseline response using the already configured bandwidth, information  that is stored on disk may also be stored and replicated for fault-tolerance, and some information for faster access is in a cache; a cache may be managed by the reader daemon if the data is in local node, and if the cache is in an external node, the cache may be managed  other daemons); determining, based on a response time to the transaction request being greater than the baseline response time, that the centralized state based database is processing more requests that it can handle (Skrenta, see paragraph [0068-0069], storing each of the data that may include writing data to a row in a table on the bucket of a node of the one or more nodes by a writer daemon and recording a write operation of the writing into a transaction log of the node, the writer daemon delays the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket; when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size);  and transmitting the subsequent transaction request to the centralized state based database after applying the delay time(Skrenta, see paragraph [0068-0069], the response time for writing information into a database is predetermined time as follows: storing each of the data that may include writing data to a row in a table on the bucket of a node of the one or more nodes by a writer daemon and recording a write operation of the writing into a transaction log of the node, the writer daemon delays the writing operation to a respective bucket to collect additional write operations designated to the same respective bucket; when receiving write operations from the writer daemon and combining write tasks of a bucket for a predetermined time period by a bucket daemon, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size. wherein the delay time allows the centralized state based database to handle a plurality of pending transaction requests from the plurality of routing daemons (Skrenta, see paragraph [0068-0069], the response time for writing information into a database is predetermined time, where the predetermined time period is determined by the time period for the bucket daemon to collect write operations that meet a predetermined file size and in respect incurring a delay time making the gained time by using threading void and as noted in  this limitation by itself makes any improvement made by the multithreaded IDL deemed useless) ; 

However, Skrenta does not explicitly teach generating, by the multithreaded IDL thread, a delay time for a subsequent transaction request from the first routing daemon. However, Dumitriu in the same or similar field of endeavor teaches generating, by the multithreaded IDL thread, a delay time for a subsequent transaction request from the first routing daemon(Dumitriu,  see paragraph [0075], a node locally launches a routing protocol daemon in a container (e.g. in a VM) and  all new routes are learned by the routing-protocol daemon running in the container (i.e. the new routes are the routes advertised by the peer), and the container gets a `private` interface on the host, and the nodes sets up forwarding decisions that allow packets from that routing protocol session, and see paragraph [0069], there is a delay time for querying that is predefined that must be applied based on a filtering rule ).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Dumitriu into Skrenta’s system/method because it would allow a system to be able to utilize the decision engine to determine how a packet is to be handled as it traverses the system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to be able to efficiently transport a packet once the determination is made  how the packet is handled(Dumitriu; [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                      /DEBEBE A ASEFA/                                                                                                      Examiner, Art Unit 2476                                                                                                  /GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477